Citation Nr: 0013556	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-07 989	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for duodenal ulcers.

2.  Entitlement to service connection for gout.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1993 rating 
decision by the RO which denied service connection for 
duodenal ulcers and gout.  In May 1996, the Board remanded 
the claims to the RO for further development.


FINDINGS OF FACT

1.  Chronic duodenal ulcer disease was not present in active 
service or for years later, and such disorder was not caused 
by any incident of service.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for gout.


CONCLUSIONS OF LAW

1.  Duodenal ulcer disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


2.  The claim for service connection for duodenal ulcers is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from December 1978 to 
December 1982.  During service, he was noted to have 
hypertension.  His service medical records are negative for 
any complaints, findings, or diagnosis of gout.  His service 
medical records show only a few complaints referable to the 
stomach.  In January 1981, he complained of flu-like 
symptoms, upset stomach, productive cough, and insomnia.  In 
April 1982, he stated he had been dieting and that he had 
purposely vomited.  The diagnosis was irritated pharynx due 
to vomiting.  On an April 1982 medical history questionnaire, 
the veteran denied having frequent indigestion, stomach, or 
intestinal trouble; no pertinent abnormalities were noted on 
the related medical examination.  In October 1982, he 
presented with complaints of feeling queasy yesterday, said 
he ate at McDonald's and felt better, but indicated he 
thereafter awoke and vomited.  He said that the vomit was 
bloody, and he estimated he had vomited 1 to 2 tablespoons of 
blood.  Current physical examination was unremarkable.  The 
assessment was gastrointestinal bleeding.  It was recommended 
he be referred to the gastroenterology clinic.  A form for 
referral for a gastroenterology consultation notes the 
veteran was being referred because he had vomited blood and 
it was also noted that he was on terminal leave.  The 
provisional diagnosis, by the individual making the referral, 
was rule out bleeding ulcers.  The form indicates that the 
gastrenterology consultation did not occur because the 
gastroenterology clinic was booked up, and the veteran was 
referred to the Keesler Air Force Base emergency room.  There 
is no indication in the service medial records showing the 
veteran ever reported to Keesler.  There are no later service 
medical records reflecting treatment for a gastrointestinal 
disability, including duodenal ulcers.  The veteran was 
released from active duty in December 1982.

Service medical records from the veteran's later reserve 
service include December 1984 and December 1986 physical 
examination reports which are negative for any 
gastrointestinal or gout complaints.  Pertinent systems were 
normal on clinical evaluation.

A February 1991 examination performed for the purpose of 
getting into the Merchant Marines revealed the veteran had a 
10 year history of hypertension for which he took medication.  
The diagnosis was a healthy male.

In March 1991, the veteran filed claims of service connection 
for hypertension, an ulcer disorder, and gout.

In March 1992, the RO granted service connection for 
hypertension.

VA outpatient treatment reports from 1993 to 1999 show the 
veteran was prescribed medication for hypertension.  Medical 
records from this period also show ulcer disease and gout.

During a January 1993 stomach examination, the veteran gave a 
history of spitting up bright red blood in service just 
before his discharge in 1982.  He stated he had an upper 
gastrointestinal series performed and was diagnosed as having 
a peptic ulcer, which he believed was a duodenal ulcer.  He 
stated he was treated with Maalox and was encouraged to stay 
in the military for medical care for another month.  He said 
he declined care and went ahead with his discharge.  He 
related that since that time he had heartburn on occasion and 
often after eating greasy food.  He stated he took Maalox as 
needed for dyspepsia.  Current physical examination findings 
were normal, although no upper gastrointestinal X-ray studies 
were performed.  The examiner stated the veteran had a 
history of duodenal ulcer which did not appear to be active 
at this time.

A January 1993 examination of the spine noted the veteran had 
a history of gout and that he had his most recent attack in 
the great toe one week prior.

In a May 1993 rating decision, the RO denied the claims of 
service connection for gout and for an ulcer disorder.

In 1993 and 1994 written statements, the veteran asserted on 
numerous occasions that he had gout as a result of being 
given a diuretic medication used to treat his service-
connected hypertension.  He stated he currently had an ulcer 
which was incurred in service.

VA outpatient medical records from 1993 to 1995 show that the 
veteran was repeatedly diagnosed as having duodenal ulcers 
and was on medication to treat such disorder.  The diagnosis 
of duodenal ulcer was confirmed on March 1993 upper 
gastrointestinal study.  The study showed a small active 
duodenal apical ulcer with no obstruction or leek.  During 
1993 to 1995, he was also diagnosed as having gout.

In February 1996, the veteran had a Travel Board hearing.  
During this hearing, he testified he had gout as a result of 
treatment for his service-connected hypertension.  He stated 
he was told by a nurse and a doctor that the medication he 
took for hypertension caused his gout.  He stated he 
developed gout within a year of being diagnosed as having 
hypertension in service but was not formally diagnosed as 
having gout until the 1990s.  With respect to his claim of 
service connection for an ulcer condition, he related he 
developed an ulcer attack one week prior to service 
discharge.  He stated that since that episode he had had 
problems with his stomach.  He related that right after 
service he self-treated his stomach problems but that in 1983 
and 1984 he received VA treatment at Jamaica Plains.

In May 1996, the Board remanded the claims of service 
connection for duodenal ulcers and for gout to the RO for 
further development of the evidence.  

In a statement submitted in June 1996, in response to an RO 
inquiry, the veteran clarified that he did not go to the 
Keesler Air Force Base clinic after being referred there 
while in service in 1982.  He related that after service he 
had an upper gastrointestinal study at a VA facility and a 
hole was found in his stomach.  He stated that The Pill Book 
reported that anti-gout medication should be given with 
hydrochlorothiazide.  He attached copies of a few pages of 
The Pill Book regarding thiazide diuretics and the various 
side effects.  The article mentions that thiazide treatment 
may result in retained uric acid, but the article does not 
specifically state that the veteran's medication used to 
treat hypertension caused gout.

In August 1996, the RO contacted the veteran and requested 
that he furnish medical statements to the effect that his 
gout was caused by medication taken for his service-connected 
hypertension.  In September 1996, the veteran stated that two 
individuals (later clarified as being relatives and licensed 
practical nursers) and The Pill Book indicated that 
hypdroclolothiazide given without anti-inflammatories caused 
his gout.  He stated he had no history of gout in his family 
and that his attacks did not start until he was taking 
medication for hypertension over a period of time.  He stated 
he dismissed his symptoms as just a toe ache.  In November 
1996, the veteran submitted the addresses of the individuals 
who he claimed stated that there was a relationship between 
his hypertension and gout.  In December 1996, the RO sent 
letter to both of these individuals, requesting medical 
statements, but they did not respond.  The veteran was 
thereafter given an opportunity to obtain and submit letters 
from these individuals, but he did not do so.  In 1997, the 
RO attempted to obtain any additional service medical records 
from the veteran's reserve service, but no such records could 
be found.

On April 1999 VA examination, the veteran reported a history 
of vomiting blood in service in October 1982.  He stated he 
was treated with Maalox and a bland diet.  He reported he had 
no further bleeding at that time.  He stated that over the 
years, he had intermittent bouts of epigastric discomfort and 
acid reflux which he claimed could have been stress-related.  
He reported that on a few occasions he would vomit or spit up 
a small amount of blood.  He claimed he took medication for 
his symptoms.  The examiner diagnosed intermittent dyspepsia 
with documentation of a small duodenal ulcer in 1993, 
probable mild gastroesophageal reflux disease.  He stated the 
veteran was not using non-steroidals on a regular basis and 
therefore he could not clearly associate them with the 
veteran 's ulcer disease.  He noted the veteran's H-pylori 
serology was negative and that he could not make that 
association either.  He stated there was a small percentage 
of patients who had ulcers in the absence of all of these 
things.  He reported that nothing in the veteran's history 
with the previous studies suggested he had anything in the 
order of Zollinger-Ellison syndrome and he would therefore 
have to call the veteran's condition an idiopathic 
intermittent ulcer disease.

In June 1999, the RO attempted to obtain any VA records from 
the early 1980s.  No records from this period of time could 
be found or shown to have ever existed.

VA outpatient records from the late 1990s show treatment for 
various conditions.  When the veteran was seen in November 
1999, he said he had peptic ulcer disease in the past when he 
was in service, and it was noted he now had gastroesophageal 
reflux that was helped by medication.

In November 1999, the physician who conducted the April 1999 
examination submitted a medical opinion.  He stated he re-
reviewed the claims folder, including service medical records 
and outpatient treatment reports.  He also stated he was able 
to access the JPVA database and was unable to find any record 
of a gastrointestinal series performed.  He stated the only 
documentation he found of a duodenal ulcer was from the upper 
gastrointestinal series performed at his VA medical center in 
March 1993.  He opined that based on the objective 
information available to him, he could not state with 
reasonable certainty that the symptoms experienced during the 
veteran's period of service were related to ulcer disease.  
He reported the veteran's hematemesis in October 1982 could 
just as likely have been related to food poisoning and a 
Mallory Weiss tear associated with a self-limited episode of 
vomiting.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
peptic ulcer disease, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. 
§ 3.310.  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995). 

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.   Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

A.  Service connection for duodenal ulcers

As noted in the previous Board remand, the claim for service 
connection for duodenal ulcer disease is well grounded, 
meaning plausible.  During the remand, the RO properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with this claim.  38 U.S.C.A. § 5107(a).

The service medical records shows that in October 1982, 
shortly before being released from active duty, the veteran 
was treated for an episode of reported gastrointestinal 
bleeding which occurred the night before.  Objective 
examination findings were normal, and he was referred, with a 
provisional diagnosis of rule out bleeding ulcers, to the 
gastroenterology clinic for consultation.  The 
gastroenterology consultation did not take place, and the 
service medical records do not contain a confirmed ulcer 
diagnosis.  The veteran was released from active duty in 
December 1982.  

There is no medical evidence of peptic ulcer disease within 
the year after active service (as required for a presumption 
of service incurrence) or for many years later.  In fact, 
reserve examinations in the years after active duty are 
negative for the condition.  The first post-service evidence 
of an ulcer was in 1993, over 10 years after the veteran's 
release from active service.  Although the veteran claims he 
continued to have stomach discomfort following service 
discharge, there is no medical evidence showing this. The 
April 1999 VA examination report and the November 1999 
follow-up medical opinion do not link the veteran's current 
ulcer condition to service and there is no other competent 
medical evidence of record which does so. 

The veteran asserts that his duodenal ulcer, diagnosed over 
10 years following active duty, is related to his episode of 
gastrointestinal bleeding in service.  As a layman, he is not 
competent to offer opinions regarding medical causation or a 
medical diagnosis; competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993). 

The weight of the credible evidence demonstrates that 
duodenal ulcer disease was not present in active service or 
for years later, and it was not caused by any incident of 
service.  Duodenal ulcer disease was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and service connection for duodenal ulcers must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



B.  Service connection for gout

The veteran claims he has gout as a result of medication he 
was prescribed to treat his service-connected hypertension.  
That is, he claims secondary service connection for gout.

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of gout.  The first 
indication of the veteran having gout was in 1993, many years 
after active service. 

Pages from The Pill Book do not specifically link the 
veteran's gout to medication taken for hypertension.  Such 
generic medical texts are insufficient to make a claim well 
grounded.  Sacks v. West, 11 Vet.App. 314 (1998).  The 
veteran's own assertion, that he has gout as a result of the 
medication taken for his hypertension, is insufficient for 
the purpose of well grounding his claim of service connection 
since, as a layman, he is not competent to offer opinions 
regarding medical diagnosis or medical causation.  Grottveit, 
supra.  Similarly, his statements, to the effect that he was 
told by medical professional that his gout was related to 
medication used to treat the hypertension, cannot be 
considered competent medical evidence of a nexus; a layman's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  The veteran has been given an opportunity 
to submit statements from the medical professionals, but he 
has failed to do so.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Since the veteran has not submitted competent medical 
evidence linking his gout to either service or to a service-
connected disorder, the claim of service connection must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).






ORDER

Service connection for duodenal ulcers is denied.

Service connection for gout is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

